DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Acknowledgement is made of the timely response to the 11-4-20.

Response to Amendment

3.	Acknowledgment is made of the amendments to claims 3-5, 10, 12-14, 17, the cancellation of claims 2, 3 & 18-20 and the addition of new claims 21-22

Claim Rejections - 35 USC § 112

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which 

Regarding claim 21 lines 11-12 the recitation “said slider Title: Portable Liquid Level Gauge for BucketsPage 15 Inventor: Scott SullivanFiled: May 5, 2019SLS-202 NPmay be positioned” is ambiguous and overly broad. With emphasis on the phrase “may be”, this is relative and does not limit the claim to the recited feature. The recitation also raises the question as to whether the slider is positioned or not? For examination purposes the claim is being interpreted as a slider NOT positioned.

Allowable Subject Matter

5.	Claims 3-17 and 22 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 22, Burke et al and / or the cited pertinent art does not anticipate nor render obvious a slider having an indicator adapted to align with said at least one graduation mark and being selectively moveable along said elongated body so that when said gauge is positioned within said container, said slider is selectively moveable along said elongated body so that said indicator aligns with said top surface of said material located within said container.
	
Claims 3-17 are allowed due to their dependency of claim 22.

6.	Claim 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Response to Arguments


7.	Applicant's arguments filed 2-4-21 have been fully considered but they are not persuasive. 

Regarding the applicant’s argument to the 35 USC 112(b) rejection applied to claim 2 in the 11-4-20 Non-Final Rejection. Pages 10-11 recite:

Applicant respectfully disagrees with the Office. The original wording in claim 2: 
"said slider may be positioned so that said indicator aligns with said top surface of said material located within said container." describes the intended use of the structure defined in the body of both claims 1 and dependent claim 2. The use of this term does not make claim 2 (or dependent claims 5- 9) ambiguous and/or overly broad - it just describes a use of the claimed components. Stating that the "slider may be positioned" at a certain point (any point) does not change the fact that claim 2 requires that the gauge of claim 1 must include a slider "that is moveable along the elongated body." The structure and relative movements of the claimed components remain. 

However, as an effort to promote clarity and readability, Applicant has amended claim 2 as follows (shown in part): 

"said slider may btively moveable along said 
elongated body so that said indicator aligns with said top surface of said 
material located within said container." 

This argument is moot on the grounds that in the reply filed 2-4-21 the applicant cancels claim 2 while simultaneously providing amendment(s) and arguments (for claim 2). It 


8.	Applicant’s arguments, see pages 11-13 filed 2-4-21, with respect to claims 3-17 have been fully considered and are persuasive.  The 35 USC 112(b),  35 USC 102 (a)(1) and 35 USC 103a rejections have been withdrawn. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174.  The examiner can normally be reached on Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRE J ALLEN/Primary Examiner, Art Unit 2856